DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea generating a seat assignment based on passenger request. This is shown in the recited representative functions of the independent claims— receiving a request indicative of a passenger request for ride services from an autonomous vehicle; determining, based on the request, a pooling status of the requested ride services; accessing, based on the pooling status, a single passenger or multi-passenger mission packet (mission packet can include ride type, ride location, rider profile, etc.); generating a seat assignment based on the mission packet; sending a message comprising a vehicle and seat assignment; and loading, based on the mission packet, a user mode to the assigned vehicle and seat.. 
	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it recites collecting and analyzing information for the travel behaviors of persons (i.e., riders, passengers) and related commercial and personal relationships with transit service providers (i.e., drivers), as well as providing instructions for them to meet at a transfer point.  Optimizing fulfillment of a transportation request (e.g., generating a vehicle and seat assignment) is also a longstanding economic practice.  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (observing transportation request data and location data, evaluating them for matches with providers, and judging a transfer point to direct the provider to).  

		 
	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("input device," "computer-readable storage medium," "memory," "processor," "server," - all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, determining, generating, transmitting, and loading data).  
	
	
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("input device," "computer-readable storage medium," "memory," "processor," "server,"—see Specification ¶¶ 0060 describing these variously as standard, now known, examples of the state of the art, and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  


      Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(I) US 20200104962 to Aich et al. discloses a provider, such as a transportation management service, can manage transport for a number of riders between various locations. A system can determine that a customer is in a vehicle, prompt the customer regarding the customer's preferences, and modify a trip characteristic based on the response. The customer can be a rider in a vehicle shared by other passengers such as in a ride sharing environment. The customer can request transit with a transit service; such a request may include at least one time component, such as a requested time of departure or arrival. A system can prompt the customer about the customer's preferences when the system determines that the customer is otherwise unoccupied. The system can use the responses to build a profile for the customer based on the responses. The system can then modify a vehicle characteristic and/or a route based on the profile and responses.

(II) US 20210241188 to Buttolo et al. discloses a vehicle sharing system includes a vehicle having interior transceiver modules associated with different passenger seating areas and a vehicle computing system (VCS) including a processor and a memory in communication with the modules and programmed to detect occupancy status of each seating area based on signals from the modules and to communicate the occupancy statuses to a remote server to facilitate scheduling of ride-sharing passengers for a specified seating area of the vehicle. The reserved seating location may be used to align the seating location/door with a passenger during pick-up, adjust vehicle accessory settings associated with the reserved seating location, and activate a visual indicator to direct the passenger to the assigned/reserved seating location.

(III) US 20190096250 to Castle et al. discloses systems and methods are directed to determining whether a trip request received from a rider can be assigned to be performed by an autonomous vehicle. In one example, a computer-implemented method for assigning an autonomous vehicle to perform a requested service includes obtaining, by a computing system comprising one or more computing devices, a vehicle service request from a rider. The method further includes obtaining, by the computing system, data associated with the rider making the vehicle service request. The method further includes determining, by the computing system, whether an autonomous vehicle can be assigned to perform the vehicle service request based at least in part on the data associated with the rider. The method further includes, in response to determining that an autonomous vehicle can be assigned to perform the vehicle service request, providing, by the computing system, trip request data to the autonomous vehicle.

 (IV) US 20220044186 to Hayama et al. discloses a system can arrange a transport service for a rider. The system can receive, from a first computing device of a first rider, a request for a transport service. The request can include a first pickup location and a first destination location. Based on the first pickup location and the first destination location, the system can determine a plurality of candidate drivers that are each currently assigned to provide a transport service for a respective rider. The system can perform a selection process to select a driver from the plurality of candidate drivers by, for each candidate driver, determining a set of possible travel sequences in which that candidate driver can provide both the transport service for the respective rider and the transport service for the first rider and computing a score for each possible travel sequence.

(V) 20170138749 to Pan et al. discloses a transport arrangement system operates to provide a service, which can receive a transport pool request from a rider. The transport pool request can specify a set of parameters, including a pickup location and a drop-off location. A candidate set of transport providers are identified that satisfy one or more criterion, including a criterion of proximity relative to the pickup location. One of the candidate set of drivers is selected to provide a transport pool for the rider. The selection can be based at least in part on determining which individual drivers of the candidate set satisfy one or more constraints, including a first constraint that relate to a predicted trip completion time for the rider.

(VI) 20160334232 to Zhuang discloses a carpooling server includes a processor; a server communication transceiver that receives pick-up time and location, drop-off location, and window time from a mobile device communication platform, and delay threshold from a participating vehicle (PV) communication platform; and a real-time carpooling program. First filter includes computer readable instructions (CRI) to identify a qualified trip upon determining pick-up time is within a PV trip travel period. Second filter receives a then-current location of the PV associated with the qualified trip, and includes CRI to: estimate an arrival time (ETA) of PV at pick-up location; and identify a potential carpool candidate (PCC) upon determining ETA is within the window time. Third filter includes CRI to: estimate a new end time (ENET) for the PCC by combining the PV then-current location with pick-up/drop-off locations and an original PV destination; and identify a carpool candidate upon determining ENET is within the delay threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625